COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00403-CR


PAULA FAYE NETTER                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                    ------------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered appellant’s “Motion To Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss the appeal in cause No. 02-12-403-CR

(relating to trial court cause no. 1170799D). See Tex. R. App. P. 42.2(a), 43.2(f).



      1
       See Tex. R. App. P. 47.4.
The appeal in cause number 02-12-402-CR (relating to trial court cause no.

1210337D) remains pending in this court.



                                             PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 21, 2012.




                                  2